DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. Jeremy P. Oczek (Reg. 50,794) on 11/04/21.
The application has been amended as follows: 
12. (Currently Amended) An apparatus comprising:
a light source configured to direct light toward a first end of a ceramic honeycomb body, wherein the ceramic honeycomb body comprises cell channels extending axially from the first end to a second end opposite the first end, and an outer periphery extending from the first end to the second end;
a lens configured to receive at least a portion of the light directed from the light source toward the first end of the ceramic honeycomb body;
an imaging device configured to capture an image of the ceramic honeycomb body, wherein the image comprises a portion of the outer periphery of the ceramic honeycomb body;
a support chuck configured to support the ceramic honeycomb body; and
to determining an angular displacement of the ceramic honeycomb body by analyzing at least a portion of the image and to adjust at least one of the support chuck or the lens based on the [[analysis]] determined angular displacement of the ceramic honeycomb body, and to align the ceramic honeycomb body and an optical axis of the lens.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a method and apparatus comprising all the specific elements with the specific combination including a controller configured to receive the captured image, to analyze the captured image based on the portion of the outer periphery of the ceramic honeycomb body, to determining an angular displacement of the ceramic honeycomb body by analyzing at least a portion of the image and to adjust at least one of the support chuck or the lens based on the determined angular displacement of the ceramic honeycomb body, and to align the ceramic honeycomb body and an optical axis of the lens in set forth of claims 1 and 12, wherein dependent claims 2-9 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 13, 15-19, and 21-23 are allowable by virtue of dependency on the allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 4, 2021


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886